            Case 2:18-cr-20579-VAR-MKM ECF No. 28-3 filed 12/07/18                                                           PageID.251                Page 1 of 3
                                DEPARTMENT OF HOMELAND SECURITY
                                              HOMELAND SECURITY INVESTIGATIONS
                                                                REPORT OF INVESTIGATION
                                                OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE


12/07/2018 14:21 EST                                                                                                                                                        Page 1 of 3


 CASE NUMBER                                                 SYNOPSIS
 DT02UR15DT0028
                                                             Immigration and Customs Enforcement (ICE), Homeland Security
 CASE OPENED                                                 Investigations (HSI), Special Agent in Charge, Detroit (SAC/DT)
 8/13/2015                                                   has launched a discretionary investigation into the money
                                                             laundering activities of subjects through the use of Bitcoins.
 CURRENT CASE TITLE                                          HSI Detroit has begun purchasing Bitcoins from a Bitcoin dealer
 Dirty Coin et al.                                           who is now the target of the investigation. The objective is to
                                                             determine whether or not the target of the investigation is
 REPORT TITLE                                                acting as an unlicensed money remitter and to also identify who
 Search Warrant Obtained For CP                              the target is selling Bitcoins to. It is suspected that the
                                                             main offline (in-person) purchasers of Bitcoins are individuals
 Review
                                                             who are looking to conduct criminal activity. The offline
                                                             purchasing of Bitcoins allows individuals to remain undetected
                                                             by law enforcement by avoiding reporting requirements.

                                                             A search warrant was obtained to forensically search STETKIW's
                                                             electronic devices for more child pornography.




 REPORTED BY
 Bryan Randall
 SPECIAL AGENT



 APPROVED BY
 Stephen Clark
 SUPERVISORY SPECIAL AGENT

 DATE APPROVED
 2/13/2018




           Current Case Title                                                   ROI Number                                                   Date Approved
              Dirty Coin et al.                                         DT02UR15DT0028-038                                                        2/13/2018
                                               OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
              This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for disclosure of
                            this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
            Case 2:18-cr-20579-VAR-MKM ECF No. 28-3 filed 12/07/18                                                           PageID.252                Page 2 of 3
                                DEPARTMENT OF HOMELAND SECURITY
                                              HOMELAND SECURITY INVESTIGATIONS
                                                                REPORT OF INVESTIGATION
                                                OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE


12/07/2018 14:21 EST                                                                                                                                                        Page 2 of 3



 DETAILS OF INVESTIGATION

 DETAILS OF INVESTIGATION:

 Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI), Special Agent
 in Charge, Detroit (SAC/DT) has launched a discretionary investigation into the money laundering
 activities of subjects through the use of Bitcoins.  HSI Detroit has begun purchasing Bitcoins
 from a Bitcoin dealer who is now the target of the investigation.  The objective is to determine
 whether or not the target of the investigation is acting as an unlicensed money remitter and to
 also identify who the target is selling Bitcoins to.  It is suspected that the main offline (in-
 person) purchasers of Bitcoins are individuals who are looking to conduct criminal
 activity.  The offline purchasing of Bitcoins allows individuals to remain undetected by law
 enforcement by avoiding reporting requirements.

 On October 25, 2017, at approximately 1900 hours, HSI Detroit executed a search warrant at 740
 Cortwright Street, Pontiac, MI.  Seized from the single family home of Bradley A. STETKIW was:

         A Maxtor Hard Drive (Y62EQNOE)
         A Western Digital Hard Drive (40GB)
         A Western Digital Hard Drive (WMAME1626904)
         A Fuji Film Camera
         A Smart Media Card for a Fuji Film Camera
         A Logisys Desktop Computer
         A Western Digital 800 Hard Drive (WMAM91786153)
         A Western Digital Hard Drive (WT645)
         A Maxtor Hard Drive
         A Western Digital 400 Hard Drive (WMAMA2733764)
         A Western Digital 800 Hard Drive (WMAA52816442)
         A Samsung SGH-T599N with case
         $5,730.00 in U.S. currency
         And Miscellaneous Documents

 All of the items were examined forensically for further evidence of STETKIW’s violation of 18
 USC 1960.  During the forensic examination Special Agent William Osborn discovered a
 pornographic image showing an adolescent white male (approximately 7 to 10 years of age) naked
 in a bed performing fellatio on an adult male.  The examination was halted immediately and AUSA
 Timothy Wyse was contacted.




           Current Case Title                                                   ROI Number                                                   Date Approved
              Dirty Coin et al.                                         DT02UR15DT0028-038                                                        2/13/2018
                                               OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
              This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for disclosure of
                            this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
            Case 2:18-cr-20579-VAR-MKM ECF No. 28-3 filed 12/07/18                                                           PageID.253                Page 3 of 3
                                DEPARTMENT OF HOMELAND SECURITY
                                              HOMELAND SECURITY INVESTIGATIONS
                                                                REPORT OF INVESTIGATION
                                                OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE


12/07/2018 14:21 EST                                                                                                                                                        Page 3 of 3


 On January 5, 2018, the United States District Court Eastern District of Michigan granted a new
 search warrant that allowed forensic examiners to continue searching specifically for more child
 pornography.

 The search of STETKIW’s electronic devices is being conducted by Special Agent David Alley.

 This investigation continues.




           Current Case Title                                                   ROI Number                                                   Date Approved
              Dirty Coin et al.                                         DT02UR15DT0028-038                                                        2/13/2018
                                               OFFICIAL USE ONLY | LAW ENFORCEMENT SENSITIVE
              This document is loaned to you for official use only and remains the property of the Department of Homeland Security. Any further request for disclosure of
                            this document or information contained herein should be referred to HSI Headquarters together with a copy of the document.
